Title: From George Washington to the Virginia Delegates, 23 April 1778
From: Washington, George
To: Virginia Delegates



Gentlemen
Head Quarters Valley Forge 23d 1778

I have the honor of yours of the 16th instant. I know of no more eligible mode of remitting the 30,080 dollars for payment of the additional Bounty to the reinlisted Men of the Virginia Regiments, than by giving a special order to the paymaster General to pay that Sum to me or my order. I only beg, that the Gentlemen of the treasury Board may be reminded that as pay is due the greatest part of the Troops from the month of January, they should look upon the 30 M dollars as extra, and therefore send a sum besides adequate to the exigencies of the Army. I am &c.
